Citation Nr: 1230403	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-12 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  In May 2011, the case was remanded to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, in response to the most recent supplemental statement of the case, the Veteran's representative submitted a copy of a February 2012 decision granting Social Security disability (SSA) benefits to the Veteran.  The decision relies in part on the Veteran having a significant level of impairment as a result of his PTSD.   The Board notes that the Veteran's Social Security Administration records have not been associated with the claims file.  Thus, as these records are clearly pertinent to the determination of the current severity of his PTSD, they must be obtained prior to final adjudication of this claim.  See Baker v. West, 11 Vet. App. 163 (1998).  Consequently, a remand is required so the RO/AMC can obtain the Social Security records.  On remand, the RO/AMC should also obtain copies of all VA records of psychiatric treatment and evaluation of the Veteran from February 2012 to the present.  The RO/AMC should also secure any records of recent psychiatric treatment or evaluation from McKeesport Veterans Resource Center, which are not already of record.     

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Social Security Administration all records pertaining to the recent February 2012 grant of SSA benefits to the Veteran, including all medical records underlying that determination.  In requesting these records, the RO/AMC should follow the procedures of 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO/AMC should obtain copies of all VA records of psychiatric treatment and evaluation of the Veteran from February 2012 to the present.  The RO/AMC should also secure any recent copies of psychiatric treatment or evaluation from McKeesport Veterans Resource Center, which are not already of record.  

3.  If the records obtained suggest the need for any further development, such development should be undertaken.  This may include additional examination if significantly different findings are recorded in the recently obtained records.

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


